DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16855473 to U.S. provisional application serial No. 62839272 filed on 4/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 was filed after the filing date of the application on 4/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cutting assembly” as recited in claims 1, 9 and 16 (first, “assembly” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the assembly).
“lifting member” as recited in claims 1, 9 and 16 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “lifting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “lifting” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the generic placeholder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“incoming material conveyor assembly” as recited in claims 1 and 9 (first, “assembly” is a generic placeholder for “means”; however, “conveyor” is sufficient structure).
“actuator member” as recited in claims 1, 9 and 16 (first, “member” is a generic placeholder for “means”; however, “actuator” is sufficient structure).
“stop member” as recited in claims 3, 6 and 14 (first, “member” is a generic placeholder for “means”; however, “stop” is sufficient structure).
“guide member” as recited in claims 4 and 6 (first, “member” is a generic placeholder for “means”; however, “guide” is sufficient structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornell (US 4269303).
Regarding claim 1, Cornell teaches a lumber handling and cutting apparatus comprising: 
an incoming material conveyor assembly (11 see Figure 1); 
a cutting assembly (col. 2 lines 42-57); and 
a material infeed assembly (assembly of 23, 26 and 36) adjacent to the incoming material conveyor assembly and adjacent to the cutting assembly (downstream of 36, not shown in the Figures, but discussed in col. 2 lines 42-57), the material infeed assembly including: 
an infeed conveyor (downward slope of 23, see Figure 1) adjacent to the incoming material conveyor assembly; 
a dogged chain conveyor (24); 
an actuator member (20) connected to the infeed conveyor (see Figure 2); and 
a lifting member (21, as the lifting member also push the lumber board to a dogged chain conveyor in a upwards motion, the lifting member is considered equivalent under 112f interpretation) connected to the actuator member (see Figure 2), the lifting member configured to re-orient a lumber board relative to the dogged chain conveyor before the lumber board is fed into the cutting assembly by the dogged chain conveyor (see Figure 2).
Regarding claim 3, Cornell teaches the material infeed assembly includes a stop member (31) adjacent to the infeed conveyor and the dogged chain conveyor, wherein the stop member is configured to co- act with the lifting member to re-orient the lumber board (since the conveyor of the material infeed assembly works together, the stop member and the lifting member is considered co-acting, see Figure 2).
Regarding claim 4, Cornell teaches the material infeed assembly includes a guide member (33) positioned to partially support the lifting member during movement of the lifting member (see Figure 1 and 2).
Regarding claim 7, Cornell teaches the material infeed assembly includes a stop member (31) adjacent to the infeed conveyor and the dogged chain conveyor (there are considered adjacent since all the parts are within the material infeed assembly) and configured to co-act with the lifting member to re-orient the lumber board (since the conveyor of the material infeed assembly works together, the stop member and the lifting member is considered co-acting, see Figure 2), and a guide member (33) that partially supports the lifting member as the lifting member moves toward the stop member (see Figures 1-2).




Allowable Subject Matter
Claims 2, 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Cornell teaches further the infeed conveyor is sloped downwardly to enable the lumber board to slide down the infeed conveyor (see Figure 2).
Cornell fails to teach and contact the lifting member when the lifting member is in an extended position.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Cornell to teach the lifting member as claimed. Thus claim 2 is allowable.
Regarding claims 5-6 and 8, Cornell teaches all elements of the current invention as set forth in claim 1 stated above.
Cornell fails to teach the lifting member includes a lifting member arm, a lifting member hand portion defined at an end of the lifting member arm, and a lifting member finger connected to the lifting member hand portion.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Cornell to teach the lifting member as claimed. Thus claim 5 is allowable, claim 6 is allowable by virtue of its dependency on claim 5. Claims 8 is allowable for the same reason as claim 5.
Regarding claim 9, Cornell teaches a lumber handling and cutting apparatus comprising: 
an incoming material conveyor assembly (11 see Figure 1); 
a cutting assembly (col. 2 lines 42-57); and 
a material infeed assembly (assembly of 23, 26 and 36) adjacent to the incoming material conveyor assembly and adjacent to the cutting assembly (downstream of 36, not shown in the Figures, but discussed in col. 2 lines 42-57), the material infeed assembly including: 
an infeed conveyor (downward slope of 23, see Figure 1) adjacent to the incoming material conveyor assembly; 
a dogged chain conveyor (24); 
an actuator member (20) connected to the infeed conveyor (see Figure 2); and 
a lifting member (21, as the lifting member also push the lumber board to a dogged chain conveyor in a upwards motion, the lifting member is considered equivalent under 112f interpretation) connected to the actuator member (see Figure 2), the lifting member configured to re-orient a lumber board relative to the dogged chain conveyor before the lumber board is fed into the cutting assembly by the dogged chain conveyor (see Figure 2).
Cornell fails to teach selectively re-orient. 
Examiner notes that Cornell teaches to re-orient each of the lumber board that come on the lifting member, and does not teach selectively active and deactive the lifting member for selectively choosing to re-orient only some of the lumber. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Cornell. Thus claim 9 is allowable, claims 10-15 are allowable by virtue of its dependency on claim 9. Claims 16-20 are allowable for the same reason as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/18/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724